Citation Nr: 0945693	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1982 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
September 2007 and was remanded for additional development.

In June 2007 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board, in considering the holding in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), finds that the issue on appeal is 
essentially a claim for service connection for a psychiatric 
disability, however diagnosed.  In this regard, the Board 
notes that a July 1982 rating decision denied the Veteran's 
claim of service connection for a nervous condition.  
Generally, new and material evidence would be required to 
reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions 
of 38 C.F.R. § 3.156(c), however, when VA receives relevant 
service department records that existed at the time of a 
prior final decision, VA will reconsider the prior decision 
without the need for new and material evidence.  Evidence 
added to the record since the July 1982 RO decision includes 
the Veteran's 201 personnel file (DA Form 20).  As the 
Veteran's DA Form 20 was not of record at the time of the 
July 1982 RO decision, and as the service personnel records 
are relevant to the matter before the Board, VA must 
therefore reconsider this issue.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Board observes that prior to the July 2009 supplemental 
statement of the case, the focus on the Veteran's claim has 
been on whether the Veteran had a confirmed diagnosis of 
PTSD.  VA records in the Veteran's claims file, including the 
June 2009 VA examination, contains a diagnosis of PTSD.  It 
must therefore be determined whether there exists a military 
service stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a military service stressor claimed by 
the Veteran occurred.

The Veteran essentially claims that he has PTSD as a result 
of his unit being attacked by the enemy while stationed 
outside Chu Lai.  The Veteran's personnel records indicate 
that he served with B Battery, 1st Battalion of the 14th Field 
Artillery Regiment while stationed in Vietnam from December 
1969 to November 1970.  An attempt to verify any attacks 
sustained by the unit to which the Veteran was assigned in 
Vietnam should be made.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should submit the Veteran's 
personnel records to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the Veteran's claimed 
stressor that his unit (B Battery, 1st 
Battalion of the 14th Field Artillery 
Regiment) sustained enemy attacks in 
Vietnam.

2.  The AOJ should then readjudicate the 
issue of service connection for 
psychiatric disability, including 
posttraumatic stress disorder (PTSD) and 
depression.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





